777 N.W.2d 194 (2010)
BANK OF AMERICA N.A. f/k/a America's Wholesale Lender, Plaintiff-Appellant,
v.
WEST COAST REALTY, INC., Brian Silvernail, and Michele Silvernail, Defendants-Appellees.
Docket No. 140039. COA No. 292026.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the October 8, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.